Citation Nr: 0533673	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-01 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his mother


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982, and from January 1985 to November 1986.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in June 2003 for a Board hearing which was conducted 
in August 2003.  This matter was remanded again in June 2004 
for further development.  Unfortunately, as will be discussed 
in detail below, the Board finds it necessary to remand this 
matter to the RO again for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service medical records reflect that the veteran was 
hospitalized during service in connection with suicidal 
threats and a suicidal attempt.  A September 11, 1986 
clinical entry references an attached psychiatric 
consultation report which is not contained in the service 
medical records, and there are records reflecting follow-up 
consultation subsequent to his hospitalization.  The service 
medical records do not contain any documentation regarding 
his hospitalization.  The June 2004 Remand instructed that 
the RO request additional service medical records with regard 
to the hospitalization for two or more weeks in September 
1986.  The veteran's service personnel records were obtained, 
however, there is no indication in the file that the RO 
attempted to obtain additional service medical records.  
Thus, the case must again be returned for compliance with the 
prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate action 
to request any additional service medical 
records, to include all psychiatric 
consultations and inpatient records, 
regarding the veteran's hospitalizations 
and mental health treatment in September 
and October 1986 when he was stationed in 
Zweibrucken.

2.  If any additional service medical 
records are located, then the October 
2004 VA examiner should be requested to 
review the supplemental records, and 
provide an addendum opinion as to the 
underlying question of etiology.

If any additional service medical records 
are located and the October 2004 VA 
examiner is unavailable, the veteran 
should be scheduled for another 
appropriate VA psychiatric examination to 
ascertain the nature and etiology of any 
current psychiatric disabilities.  It is 
imperative that the claims file be made 
available to the examiner for review in 
conjunction with the examination.  All 
current chronic psychiatric disorders 
found to be present should be clearly 
reported.  As to each current chronic 
psychiatric disorder found to be present, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent or higher degree of 
probability) that such current 
psychiatric disability is casually 
related to the veteran's active service, 
to include psychiatric symptomatology 
noted in 1986 during service.

3.  After completion of the above, and 
any additional development of the 
evidence which the RO may deem necessary, 
the RO should readjudicate the veteran's 
claim of service connection for an 
acquired psychiatric disorder.  If the 
benefit sought remains denied, then the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


